NO. 12-21-00112-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

FAITH NICOLE HUGHES,                             §      APPEAL FROM THE 349TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

BAIL BONDS BY RENELL,
APPELLEE                                         §      HOUSTON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with a requirement of the appellate
rules, a court order, or a notice from the clerk requiring a response or other action within a
specified time. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5; see TEX. R. APP. P. 20.1. An appellate court may
enforce Rule 5 by any order that is just. TEX. R. APP. P. 5. After giving ten days’ notice, an
appellate court may dismiss an appeal because the appellant failed to comply with a requirement
of the appellate rules, a court order, or a notice from the clerk requiring a response or other
action within a specified time. TEX. R. APP. P. 42.3(c).
       On July 19, 2021, the Clerk of this Court notified Appellant, Faith Nicole Hughes, that
the filing fee in this appeal is due. Appellant was informed that failure to remit the filing fee on
or before July 26, would result in the Court’s taking appropriate action, including dismissal of
the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee




                                                 1
passed, and Appellant has not responded to this Court’s notice, paid the filing fee, or otherwise
shown that she is excused from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered July 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          The case information sheet from the Houston County District Clerk’s Office reflects that Appellant has
not been declared indigent in the trial court.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 30, 2021


                                         NO. 12-21-00112-CV


                                    FAITH NICOLE HUGHES,
                                           Appellant
                                              V.
                                    BAIL BONDS BY RENELL,
                                           Appellee


                                Appeal from the 349th District Court
                          of Houston County, Texas (Tr.Ct.No. 21-0072)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3